DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vackar (US 2001/0012578).
Regarding claim 1, Vackar discloses a battery case 10 (battery module) comprising a pair of case members 20 (the pair being a first case member and a second case member, together reading on the claimed case) joined together a long a seam to form a housing which houses a plurality of batteries 46 (battery row including a plurality of batteries arrayed) (abstract). 
Vackar teaches the case members 20 are preferably identical ([0021]), and each case member 20 includes a pair of sidewalls 26,28 interconnected along one edge to define a generally v-shaped groove configuration ([0022]), and a pair of end walls 22,24 interconnect sidewalls 26,28 to form one-half of the enclosure ([0022]). 
One case member 20 (herein referred to as the bottom case member, which reads on either the first or second case member) is positioned on the bottom and supports and covers the batteries 46 only from one side in each of a height direction intersecting an array [stacking] direction (sidewall 26) and a width direction intersecting both the array [stacking] direction and the height direction (sidewall 28) (see Figs 1-3). 
The other case member 20 (herein referred to as the top case member, which reads on the other of the first or second case member) is positioned on the top and covers the batteries 46 only from a side opposite to the bottom case member in each of the height direction and the width direction (see Fig 5, and the sidewalls 26,28 of the top case member 20). 
Because either the bottom case member or the top case member reads on the claimed first case member with the other reading on the claimed second case member, the following applies to either or both case members:
Of the case members 20, the interior of each sidewall 26,28 is provided with supports 32 and partitions 33 ([0023], Fig 1). Batteries are isolated from each other by partitions 33, which may have varying heights, widths, lengths, and shapes so long as they isolate the batteries from each other ([0025], Fig 1); therefore, end walls 22,24 and partitions 33 meet the limitations of “a first partition formed to sandwich each of the batteries from both sides in the array direction”.  
Because Vackar teaches the case members 20 are preferably identical ([0021]), both the top case member and bottom case member have endwalls 22,24 and partitions 33; therefore the other case member 20 similarly has a second partition (endwalls 22,24 and partitions 33).
Supports 32 are formed on each face 37,38 and include a first set of supports 32a and a second set of supports 32b ([0023]-[0024], Fig 1). The supports may have any shape or construction so long as the batteries are spaced from the interior faces of the sidewall ([0024]). Therefore, any of the supports 32, first set 32a of supports, or the second set 32b of supports read on the claimed “first ribs, one or more of the first ribs being provided for each of the batteries, and each of the first ribs protruding toward a corresponding one of the batteries in the first partition in a state of being compressed by the corresponding one of the batteries”.
As seen in Figures 5-6, the case members 20 has end walls 22,24 (part of the first and second partitions) which connect to the end walls of the opposite case member. Therefore, the end walls (first and second partition) is a dividing part that divides the second case member from the first case member.
Regarding claim 2, Vackar discloses all of the claim limitations as set forth above. As seen in Figures 1-2, the end walls 22,24 (first and second partitions) extend along a direction inclined with respect to both the height direction and width direction (also see Figs 5-6).
Regarding claim 3, Vackar discloses all of the claim limitations as set forth above. The [first] bottom case member 20 comprises a bottom wall (sidewall 28) which covers the batteries 46 from one side in the height direction, and to which the first partition (end walls 22,24, partitions 33) are connected, and comprises a first side wall (sidewall 26) which covers the battery row from one side in the width direction, and to which the bottom wall (sidewall 28) and the first partition (end walls 22,24, partitions 33) are connected (see Fig 1). The [second] top case member is identical ([0021]), and therefore comprises a top wall (sidewall 28) which covers the batteries 46 from a side opposite to the bottom wall in the height direction, and to which the second partition (end walls 22,24, partitions 33) are connected, and comprises a second side wall (sidewall 26) which covers the battery row from a side opposite to the first side wall in the width direction, and to which the top wall (sidewall 28) and the second partition (end walls 22,24, partitions 33) are connected (see Figs 1 and 5).
Regarding claim 4, Vackar discloses all of the claim limitations as set forth above. Vackar teaches supports 32 including the first set 32a or the second set 32b of supports on each face 37,38 of the sidewalls ([0023]-[0024], Fig 1). Therefore, while either the first set 32a or the second set 32b reads on the claimed first ribs, the other set reads on the claimed second ribs, one or more of the second ribs being provided for each of the batteries, and each of the second ribs protruding toward a corresponding one of the batteries in the first side wall in a state of being compressed by the corresponding one of the batteries (see Fig 1, which has supports 32,32a,32b formed on both faces 37,38 of the sidewalls 26,28).
Regarding claim 5, Vackar discloses all of the claim limitations as set forth above. Vackar teaches supports 32 including the first set 32a or the second set 32b of supports on each face 37,38 of the sidewalls ([0023]-[0024], Fig 1). Therefore, either the first set 32a or the second set 32b reads on the “one or more first ribs are arranged at a position deviated from other first ribs in the width direction” because the first set 32a and second set 32b are arranged at different widths (see Fig 1).
Regarding claim 6, Vackar discloses all of the claim limitations as set forth above. The sidewalls 26,28 further have joining faces 40,41 where screws 44 (fastening members) are received through holes 47 to secure the case members together ([0026]). Because the screws 44 are inserted at an angle (see Fig 5), the screws 44 apply a fastening force in a direction intersecting the width direction.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this section can be found in an above section.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vackar (US 2001/0012578).
Regarding claim 7, Vackar discloses all of the claim limitations as set forth above. Vackar discloses the battery case 10 of claim 1 above. With regards to the method steps, in Figures 2-3, Vackar illustrates the batteries 46 as inserted into a [second] bottom case member 20; therefore inserting the batteries into the second case member. Figure 5 illustrates that the batteries (which are in a case member 20) are inserted into the other [first] top case member 20 as well; therefore inserting the batteries into the first case member. Therefore, Vackar illustrates inserting the batteries into the second case member, inserting the batteries into the first case member, inserting the batteries into the first case member where the partitions (end walls 22,24, partitions 33) sandwiches each of the batteries and compresses the first ribs (supports 32, supports 32a, and/or supports 32b). Vackar further teaches that the case members 20 are coupled at joining faces 40,41 with screws 44 through holes or other means ([0026]); and therefore teaches coupling the first case member to the second case member. 
With regards to the first/second case member covering the battery row from only one side in a height direction and one side in a width direction (or opposite the side), as seen in Figure 5, one sidewall 26 covers only one side of the batteries from a height direction, and the other sidewall 26 covers the batteries only from a side opposite the one sidewall 26; in addition, one sidewall 28 covers only one side of the batteries from a width direction, and the other sidewall 28 covers the batteries only from a side opposite the one sidewall 28.
As seen in Figures 5-6, the case members 20 has end walls 22,24 (part of the first and second partitions) which connect to the end walls of the opposite case member. Therefore, the end walls (first and second partition) is a dividing part that divides the second case member from the first case member.
Because Vackar clearly has batteries inserted into the case member 20 that fit into cavities 39 defined by the partitions 33 and supports 32,32a,32b (Figs 1 and 5), Vackar is considered to meet the limitation of “inserting the batteries into the first case member along the width direction”.
However, even assuming, arguendo, that it is not taken Vackar teaches the directionality of the inserting, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert the batteries into the first case member along the width direction in order to insert the batteries between the partitions 33 and supports 32,32a,32b and into the cavities 39 to accommodate the batteries ([0025], Fig 1 and 5). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725